


110 HR 2170 IH: Preventing the Endangerment of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2170
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Pearce (for
			 himself and Mr. Radanovich) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prevent any individual who has been convicted of a
		  sexual offense involving a minor from serving in the Department of the Interior
		  or the Department of Agriculture.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing the Endangerment of
			 Children on Recreational Lands by Sexual Violators
			 Act.
		2.Restriction
			(a)In
			 generalAn individual convicted by a Federal, State, or local
			 court of competent jurisdiction of a sexual offense involving a minor shall
			 not, after the date as of which that conviction becomes or became final, be
			 eligible to serve in the Department of the Interior or the Department of
			 Agriculture, including on a contract basis.
			(b)ApplicabilityNothing
			 in this section shall require the separation of any employee serving pursuant
			 to an appointment that took effect, or an individual whose services under
			 contract began, before the date of the enactment of this Act.
			
